United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2567
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Kingsley Onumbu

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                           Submitted: December 17, 2014
                             Filed: December 22, 2014
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Kingsley Onumbu directly appeals after imposition of sentence by the district
     1
court upon his guilty plea to a fraud offense. Counsel moves to withdraw, and in a


         1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
brief under Anders v. California, 386 U.S. 738 (1967), he argues that the sentence is
unreasonable. Onumbu has filed a supplemental brief, in which he challenges the
validity of his plea, and argues that he received ineffective assistance of counsel. For
the reasons discussed below, each of these arguments is unavailing.

      First, Onumbu’s challenge to the voluntariness of his guilty plea is not
cognizable in this direct appeal, because he did not move to withdraw his plea below.
See United States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010) (defendant may
not challenge voluntariness of guilty plea for first time on direct appeal if he did not
move to withdraw plea in district court). Second, his ineffective-assistance claims are
more properly raised in proceedings under 28 U.S.C. § 2255, and we decline to
consider those claims in this appeal. See United States v. McAdory, 501 F.3d 868,
872-73 (8th Cir. 2007) (ineffective-assistance claims are ordinarily deferred to § 2255
proceedings). Third, after careful review, we conclude that the sentence is not
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (appellate review of sentencing decision).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                       ______________________________




                                          -2-